Citation Nr: 0901889	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-06 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for the residuals of 
gum surgery.  


REPRESENTATION

Appellant represented by:	Rick D. Little, Agent


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision from 
the Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran requested a Board hearing in at the RO on his 
substantive appeal received in February 2006.  In September 
2008, he withdrew his request for such hearing.  His hearing 
request, therefore, is withdrawn.  

The issues of entitlement to service connection for 
hepatitis, PTSD, and residuals of gum surgery are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDINGS OF FACT

1.  The RO denied service connection for hepatitis in an 
unappealed June 1971 rating decision.

2.  Evidence received since the June 1971 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1971 rating decision denying service connection 
for hepatitis is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
June 1971 rating decision to reopen a claim for service 
connection for hepatitis.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO received the veteran's original claim for service 
connection for hepatitis in March 1971.  It denied the claim 
in a June 1971 rating decision.  He did not file a notice of 
disagreement to the denial.  Therefore, the RO's decision of 
June 1971 is final.  38 U.S.C.A. § 7105.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition. 38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In May 2004, the appellant requested that the hepatitis claim 
be reopened. 

For claims filed on or after August 29, 2001, "new" evidence 
is defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

The evidence of record at the time of the last final denial 
in June 1971 included service treatment records indicating 
hospitalization for infectious hepatitis and drug abuse in 
June 1970, a separation examination indicating normal 
findings, and a report of VA examination in May 1971 noting 
that there were no objective residuals of hepatitis.  

The June 1971 rating decision denied service connection for 
hepatitis based on the lack of evidence showing any current 
residuals of hepatitis.  

The Board finds that new and material evidence has been 
received since the June 1971 rating decision.  Specifically, 
post-service medical records indicate a diagnosis of chronic 
hepatitis C in 2003.  This evidence is new, and relates to an 
unestablished fact necessary to substantiate the claim.  
Moreover, such evidence, when viewed in conjunction with the 
in-service treatment, raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that 
the criteria under 38 C.F.R. § 3.156(a) have been satisfied, 
and the claim is reopened.

The issue of whether there is new and material evidence to 
reopen the previously denied claim of service connection for 
hepatitis has been resolved in favor of the veteran.  Thus, 
it is not necessary to consider whether the RO satisfied all 
applicable requirements of the VA's duties to notify and 
assist the veteran before remanding the claim for further 
development and consideration.  


ORDER

As new and material evidence has been received, the claim for 
service connection for hepatitis is reopened.  To this 
extent, the appeal is granted.


REMAND

As noted above, the veteran was diagnosed with hepatitis C in 
2003.  As noted previously, he also received in-service 
treatment for hepatitis.  The record further reflects a 
reported a history of intravenous drug use.  

An examination is needed to resolve the question of the 
etiology of the veteran's current hepatitis.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA's duty to obtain an 
examination and opinion is triggered when the evidence 
indicates that there may be a nexus between the current 
disability or symptoms and the veteran's service)

Claims decided by the RO or the Board are subject to rules of 
finality.  38 U.S.C.A. §§ 7104, 7105.  Except as provided by 
law, when a case or issue has been decided and an appeal has 
not been taken within the time prescribed by law, the case is 
closed, the matter is ended, and no further review is 
afforded.  Cook v. Principi, 318 F.3d 1334, 1339 
(Fed.Cir.2002) (en banc) (noting that the purpose of the rule 
of finality is to preclude repetitive and belated 
readjudication of veterans' benefit claims).  Once an RO's 
decision becomes final, the finality of the decision can be 
attacked by the submission of new and material evidence, or a 
finding of clear and unmistakable error (CUE) in the 
decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.105.

An appeal consists of a timely filed notice of disagreement 
in writing and, after the issuance of a statement of the case 
has been furnished, a timely filed substantive appeal.  See 
38 C.F.R. § 20.200.  A substantive appeal must be filed 
within sixty days from the date that the agency of original 
jurisdiction mails the statement of the case to the appellant 
or within the remainder of the one-year period from the date 
of mailing of the notification of the determination being 
appealed, whichever period ends later, to perfect an appeal 
of any issue adjudicated by the RO.  See 38 U.S.C.A. § 
7105(a), (b)(1); 38 C.F.R. § 20.302.  If an appeal is not 
perfected within the time specified by the regulation, the 
RO's determination becomes final.  See 38 U.S.C.A. § 7105(c).  

A rating decision in January 2005 denied service connection 
for PTSD and the residuals of gum surgery.  A timely notice 
of disagreement was received in July 2005.  A statement of 
the case was issued in December 19, 2005.  A timely 
substantive appeal was received in February 1, 2006.  
However, the November 2008 supplemental statement of the case 
considered whether CUE was committed in the January 2005 
rating decision.  Therefore, remand is necessary to consider 
these issues under the correct de novo standard of review and 
to issue the veteran a corrected supplemental statement of 
the case.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by a physician with expertise 
in infectious diseases.  The entire 
claims file, to include a copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.

The examiner should examine the veteran 
and conduct all necessary laboratory 
testing.  The examiner should discuss the 
nature, onset and etiology of his 
hepatitis C.  A history of all of the 
veteran's potential risk factors of 
hepatitis C infection should be detailed 
in full.  The examiner must list and 
discuss all documented and reported pre-
service, in-service, and post-service 
risk factors.  This should include at 
least the veteran's in-service treatment 
for hepatitis and the risk factor of 
intravenous drug use.  The examiner 
should then rank the documented risk 
factors relative to the probability that 
any hepatitis C infection is 
etiologically related to the risk factor.  
Specifically, the examiner is then 
requested to provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any diagnosed hepatitis 
C is related to the veteran's period of 
active military service.  The bases for 
the opinion provided should be explained 
in detail.

2.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


